                                                                        Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

JAMMIE DARNELL GORDON, II,

        Plaintiff,

v.                                                   Case No. 3:15cv396-LC-HTC

COLONEL CARTER, et al.,

     Defendants.
_______________________________/

                                      ORDER

        This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated January 16, 2020 (doc. 160). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of Plaintiff’s objections (doc.

161).

        Having considered the Report and Recommendation and the objections

thereto, I have determined that the Report and Recommendation should be

adopted.

        Accordingly, it is now ORDERED as follows:

        1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                           Page 2 of 2



        2.   Plaintiff’s claims against Defendant Smith are DISMISSED

WITHOUT PREJUDICE.

        3.   The clerk is directed to terminate Officer Smith as a Defendant in this

case.

        4.   This case is referred back to the chambers of Magistrate Judge Hope

T. Cannon for further pretrial proceedings.

        DONE AND ORDERED this 12th day of February, 2020.



                            s/L.A. Collier
                          LACEY A. COLLIER
                          SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:15cv396-LC-HTC
